Case 8:18-cv-03667-CBD Document 31-2 Filed 09/03/19 Page 1 of 4




           EXHIBIT B




                              1
                    Case 8:18-cv-03667-CBD Document 31-2 Filed 09/03/19 Page 2 of 4

DCWageLaw
519 H Street NW
Washington, DC 20001
United States
1-877-373-6421




Crestview Wine and Spirits, LLC                                                                 Balance       $13,506.75
Alphonsus A Anthony                                                                             Invoice #     00103
                                                                                                Invoice Date  August 31, 2019
                                                                                                Payment Terms
                                                                                                Due Date



Anthony v. Crestview Wine & Spirits
(D. Md. 8:18-cv-03667-CBD)




Time Entries

DATE           EE      ACTIVITY           DESCRIPTION                                                  RATE    HOURS    LINE TOTAL

                                          Meet with client, discuss case facts and client's
                                          expectations. Review client's past cr. record.
11/05/2018     JPT     Intake                                                                        $350.00      2.3      $805.00
                                          Review clients' documents. Review retainer
                                          agreement with client

                       Client             Initial Phone call with client, schedule intake for
11/05/2018     JPT                                                                                   $350.00      0.3      $105.00
                       Communication      afternoon

11/05/2018     JG      Intake             Draft retainer agreement for Anthony v. Crestview          $150.00      0.3       $45.00

                                          Create electronic folder & physical folder, scan and
11/06/2018     JG      Case Development                                                              $150.00      1.5      $225.00
                                          save all of client's documents

                                          Damage calculations, corporate D research, draft
11/15/2018     NW      Pleadings                                                                     $150.00      3.2      $480.00
                                          complaint

11/19/2018     NW      Pleadings          Edit damage calculations and draft complaint.              $150.00      1.2      $180.00

                                          Pull and review Pacer records of prior litigation
11/20/2018     JPT     Pleadings          against Crestview; follow-up entity solvency               $350.00      2.0      $700.00
                                          research

11/20/2018     NW      Case Development   CCS and summonses                                          $150.00      0.5       $75.00

11/20/2018     JPT     Pleadings          Rewrite draft complaint.                                   $350.00      1.3      $455.00

                                          Review and edit complaint and initial filing
                                          documents; review damage calculations and
11/29/2018     JZ      Pleadings                                                                     $350.00      1.5      $525.00
                                          documentary evidence, final pre-filing mtg. w/ JT,
                                          and file case

11/30/2018     NW      Case Development   Request service                                            $150.00      0.2       $30.00
                  Case 8:18-cv-03667-CBD Document 31-2 Filed 09/03/19 Page 3 of 4
                     Client
12/03/2018   JPT                         T/C with client re: case update                             $350.00   0.2     $70.00
                     Communication

12/03/2018   JZ      Case Development    Review case management order                                $350.00   0.2     $70.00

                                         Draft and file consent to proceed before magistrate
12/13/2018   JZ      Pleadings                                                                       $350.00   0.4    $140.00
                                         after brief mtg. w/ JT

                                         Review Defendants' answers (4) and annotated
01/03/2019   NW      Case Development                                                                $150.00   1.5    $225.00
                                         complaints pursuant to answers

                     Client              Review annotated complaints; T/C w/ client re:
01/08/2019   JPT                                                                                     $350.00   0.7    $245.00
                     Communication       case status

                                         Review scheduling order; calendar dates and set
01/29/2019   JZ      Case Development    dealines, meet w/ JT re: discovery strategy; review         $350.00   1.4    $490.00
                                         file

01/30/2019   JZ      Case Development    Review discovery memo/order                                 $350.00   0.2     $70.00

02/20/2019   NW      File Organization   File Organization                                           $150.00   0.1     $15.00

02/22/2019   JPT     File Organization   Create new MyCase files                                     $350.00   0.2     $70.00

02/22/2019   JG      File Organization   Transfer case to MyCase                                     $150.00   0.2     $30.00

03/01/2019   JPT     Case File Review    Review case file and instructions to NW.                    $350.00   0.1     $35.00

03/04/2019   NW      Discovery           Draft and edit first set of discovery requests              $150.00   1.2    $180.00

                                         Mtg. w/ JT re: client expectations and T/C w/ OC
03/13/2019   JZ      Negotiations                                                                    $350.00   0.4    $140.00
                                         re: settlement

                                         Review discovery and further edits to
04/02/2019   JPT     Discovery                                                                       $350.00   0.7    $245.00
                                         interrogatories and RFPs.

                                         Edit, print, sign, scan, email, and mail P's first set of
04/02/2019   NW      Discovery                                                                       $150.00   1.0    $150.00
                                         discovery requests.

04/12/2019   NW      File Organization   Upload settlement negotiations email.                       $150.00   0.1     $15.00

04/12/2019   JPT     Telephone Call      Call with client re: settlement offer.                      $350.00   0.3    $105.00

04/24/2019   JZ      Negotiations        Emails w/ OC re: settlement                                 $350.00   1.0    $350.00

                                         Scan and upload First Set of Requests from Ds (8
05/20/2019   JG      Correspondence                                                                  $150.00   0.6     $90.00
                                         packages)

                                         Review Defendants' 8 sets of discovery requests
05/22/2019   JPT     Discovery                                                                       $350.00   1.7    $595.00
                                         and outline potential responsive documents

                     Client              Call client - explain discovery procedure and
05/23/2019   JPT                                                                                     $350.00   0.2     $70.00
                     Communication       arrange date and time to meet.

                                         Draft responses to Defendants' four sets of
05/23/2019   JPT     Discovery                                                                       $350.00   3.7   $1,295.00
                                         interrogatories.

                                         Meet with client, review draft interrogatory
                                         responses. Review RFPs, review documents
05/31/2019   JPT     Client Meeting                                                                  $350.00   2.0    $700.00
                                         already held by office, review outline of other
                                         potential documents.

                                         T/Cs and emails w/ OC and CL re: settlement
06/12/2019   JZ      Negotiations        before mediation session; draft and edit settlement         $350.00   2.2    $770.00
                                         agreement and correspondence w/ OC re: same
                  Case 8:18-cv-03667-CBD Document 31-2 Filed 09/03/19 Page 4 of 4
                                          Draft and file motion for approval and exhibits;
07/01/2019   JZ      Motions Practice     emails w/ OC re: same; legal research re: full            $350.00           1.7         $595.00
                                          FLSA relief

                     Client               Calls with client instructing him to/how to sign the
07/03/2019   NW      Communication        settlement agreement.                                     $150.00           0.2          $30.00


07/03/2019   JZ      Case Development     Emails w/ NW and OC re: settlement signatures             $350.00           0.3         $105.00

                                          Review order denying approval; legal research and
07/03/2019   JZ      Motions Practice                                                               $350.00           1.5         $525.00
                                          mtg. w/ JT re: same

                                          Mtg. w/ TAH re: options for moving forward re:
07/16/2019   JZ      Motions Practice                                                               $350.00           0.5         $175.00
                                          approval; issues w/ pursuing cases in USDC-MD

08/08/2019   NW      Motions Practice     Produce Motion template; email to Tre                     $150.00           0.3          $45.00

                                          Research and draft motion for approval of
08/08/2019   TH      Settlement                                                                     $150.00           3.8         $570.00
                                          settlement.

                                          Research and draft motion for approval of
08/30/2019   TH      Settlement                                                                     $150.00           6.6         $990.00
                                          settlement; draft J. Zelikovitz declaration.

                                                                                                     Totals:         49.5      $12,825.00


Expenses

DATE         EE      ACTIVITY             DESCRIPTION                                                COST       QUANTITY     LINE TOTAL

11/15/2018   JPT     Investigation        Individual D TLO Report (2)                                $30.00           1.0          $30.00

11/29/2018   JZ      Filing Fee                                                                     $400.00           1.0         $400.00

12/11/2018   NW      Service of Process   Service of Process - Surjit Singh - Invoice #105423        $70.00           1.0          $70.00

                                          Service of Process - Halishor, LLC - Invoice
12/11/2018   NW      Service of Process                                                              $30.00           1.0          $30.00
                                          #105568

                                          Service of Process - Crestview Wine & Spirits, LLC
12/11/2018   NW      Service of Process                                                              $70.00           1.0          $70.00
                                          - Invoice #105567

                                          Service of Process - Jaspal Singh - Invoice
12/11/2018   NW      Service of Process                                                              $80.00           1.0          $80.00
                                          #105424

04/02/2019   NW      Postage              Mailed P's First Set of Discovery Requests to D.              $1.75         1.0           $1.75

                                                                                                            Expense Total:        $681.75




                                                                                    Time Entry Sub-Total:                     $12,825.00
                                                                                    Expense Sub-Total:                           $681.75

                                                                                    Sub-Total:                                $13,506.75



                                                                                    Total:                                    $13,506.75
                                                                                    Amount Paid:                                   $0.00


                                                                                         BALANCE DUE:                        $13,506.75
